DOWDELL, J.
This cause was tried by the court below without the intervention of a jury, and judgment was rendered in favor of the plaintiff, from which the defendant appeals. The bill of exceptions recites at its conclusion as follows: “The above contains all the testimony offered upon above trial. And the court upon *256consideration of all tbe evidence gave judgment for the plaintiff for the possession of the articles sued for, and taxed the defendant with the costs. To this action the defendant then and there objected, and the court overruled his objection, and the exception was duly and legally noted.”
It may be questioned whether this is a sufficient reservation of an exception to the judgment rendered. A bill of exceptions is construed most strongly against the party excepting, and if it will admit of two constructions, one of which will reverse and the other support the judgment, the latter construction ivill be adopted.— McGehee v. State, 52 Ala. 224. But we need not decide the question. The evidence fully supports the judgment of the trial court, and, as the judge had the witness before him, we decline to disturb the judgment.
Affirmed.
Tyson, C. J., and Simpson and McClellan, JJ., concur.